DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 02/24/2021 has been entered and fully considered. Claims 1-19 are pending, of which claim 1 is currently amended and claims 7-19 are new. No new matter has been added.
In view of the amendment the previous rejection under 35 USC 103 is withdrawn, however the pending claims are now rejected on new grounds under 35 USC 102 in view of newly found prior art, and claims 10 and 19 are rejected on new grounds under 35 USC 112. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 19 each recite the limitations "the second part" and “the first part”.  There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the second part” is interpreted as “the second portion” and “the first part” is interpreted as “the first portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0212212 A1 (Cao).

    PNG
    media_image1.png
    321
    393
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    447
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    475
    media_image3.png
    Greyscale

Regarding claims 1, 2, 4, 11 and 12, Cao discloses a battery module comprising a battery stack that includes a plurality of batteries stacked [0003], a pair of end plates that are disposed at both ends, in a stack direction in which the batteries are stacked, of the battery stack [0034], the pair of end plates including at least one end plate that includes a first portion (connecting plate 11) made of a first metal (steel) that has a Young’s modulus higher than a Young’s modulus of a second metal (aluminum), and a second portion (body 10) made of the second metal that has a density lower than a density of the first metal [0036],[0037], a restraint member (side plates 20) that is made of the first metal and sandwiches the battery stack and the pair of end plates in the stack direction [0034], [0037], a welded portion that connects the first portion 11 of the at least one end plate with the restraint member 20 [0035], wherein at 
Regarding claims 3, 10, 13 and 19, Cao further discloses that the at least one end plate includes a heat-transfer restrictor (round gap behind the first portion 11) that restricts heat transfer between the first portion 11 and the second portion 10 (because they are not in direct contact at the gap), wherein the heat-transfer restrictor comprises unevenness formed on the second part 10 facing the bottom face (the front face of the second part 10 facing the first part 11 has an irregular shape with varying thickness in the stacking direction) such that the bottom face of the first part 11 is in contact with the second portion 10 by multiple points (the two protruding pieces of the second portion 10 on either side of the round gap). See Figs. 1, 4.
Regarding claims 5 and 14, Cao further discloses that a depth of the depression is larger than a thickness of the first portion 11 in the stack direction. See Fig. 4, which shows the depth of the depression, Fig. 1, which shows that the first portion 11 is recessed relative to the front face of the second portion 10, and Fig. 7, which shows that the end of the restraint member 20 also fits into the depression in addition to the first portion 11.
Regarding claims 6 and 15, Cao further discloses a fixing member (limiting protrusion 114) that fixes the first portion 11 to the second portion 10 (relative movement can be limited) [0042]-[0044].
Regarding claims 7 and 16, Cao further discloses that the restraint member 20 is in contact with the first portion 11 and the second portion 10. See Fig. 7, which shows that the 
Regarding claims 8 and 17, Cao further discloses that the restraint member 20 is in contact with a front face of the first portion 11 opposite to the bottom face. See Fig. 7.
Regarding claims 9 and 18, Cao further discloses that the first portion 11 is exposed (on the top end) from the restraint member 20. See Fig. 7.

Response to Arguments
Applicant’s arguments filed 02/24/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727